DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, AND 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalilizeinali et al. (US 2010/0039740 A1; hereinafter Jalilizeinali) in view of Nair (US 11,195,806 B2; hereinafter Nair).
Regarding Claim 1 Jalilizeinali discloses a wafer (Fig. 1, item 10) comprising a plurality of dies (Fig. 1 and para [0020]; more than two die may be implemented within the multi-die package 10) including a first die (Fig. 1, item 11) and a second die (Fig. 1, item 12) adjacent to or in proximity of the first die (Fig. 1, item 11), wherein:

    PNG
    media_image1.png
    419
    641
    media_image1.png
    Greyscale

the first die (Fig. 1, item 11) comprises a device under test configured to receive radio frequency (RF) test signals (Fig. 1, item 141) through a wafer probe for wafer testing (para [0030]; performance of the circuitry on the die 11 and 12 may be tested), the wafer probe including traces to conduct the RF test signals (Fig. 1 and para [0026]; paths 116-118); and
the second die (Fig. 1, item 12) comprises test pads, circuits (para [0027]; power management circuitry).
But Jalilizeinali does not specifically teach a patterned metal layer patterned to electrically shield the traces conducting the RF test signals applied to the first die from the circuits in the second die, the test pads being electrically isolated from the patterned metal layer.
However Nair suggests a patterned metal layer patterned to electrically shield the traces conducting the RF test signals applied to the first die from the circuits in the second die, the test pads being electrically isolated from the patterned metal layer (column 6, lines 4 – 7; fabricating the top cover comprises patterning a first wafer to create a radio frequency (RF) pin and applying a copper plate on to the RF pin).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Jalilizeinali in view of Nair in order to minimize signal interference between RF and digital signals (Nair, column 1, lines 36 – 38).
Regarding Claim 2, Jalilizeinali and Nair disclose the wafer of claim 1, Nair further suggests wherein the patterned metal layer comprises openings to leave the test pads accessible for testing (column 6, lines 12 – 15; wherein fabricating the cavity further comprises patterning a front side of a second wafer to create an opening and sputtering a metal on the cavity).
Regarding Claim 9, Jalilizeinali and Nair disclose the wafer of claim 1, Jalilizeinali also discloses wherein the circuits comprise active circuits (Fig. 1 and para [0020]; first portion 101 includes digital circuitry 140, and second portion 102 includes analog circuitry 141 such as radio frequency (RF) circuitry. For instance, digital circuitry 140 may include such digital circuitry as a processor and memory, as examples. Analog circuitry 141 may include such analog circuitry as RF, LNAs, high frequency DACs, ADCs, PLLs, power management circuitry, as examples. As discussed further herein, the first portion 101 has circuitry having low noise-sensitivity (e.g., digital circuitry 140, or any other type of circuitry with low noise-sensitivity, as discussed further herein), whereas the second portion 102 has circuitry having high noise-sensitivity (e.g., RF analog circuitry 141, or any other type of circuitry with high noise-sensitivity, as discussed further herein)).
Regarding Claim 12, Jalilizeinali and Nair disclose the wafer of claim 1, Jalilizeinali discloses wherein the test pads of the second die are connected to process control monitors (para [0020]; for instance, digital circuitry 140 may include such digital circuitry as a processor and memory, as examples).
Regarding Claim 13, Jalilizeinali and Nair disclose the wafer of claim 1, Nair further suggests wherein the patterned metal layer has a thickness ranging from 50 nm to 3 um (column 2, lines 61 – 63; 50 nm of chromium (Cr) is sputtered on the Si, followed by sputtering gold (Au) up to 300 nm).
Regarding Claim 14, Jalilizeinali and Nair disclose the wafer of claim 1, Nair further suggests wherein the patterned metal layer is made of a material selected from the group consisting of aluminum, nickel, chromium, gold, germanium, copper, silver, titanium, tungsten, platinum, and tantalum (column 2, lines 61 – 63; 50 nm of chromium (Cr) is sputtered on the Si, followed by sputtering gold (Au) up to 300 nm). 

Claim(s) 4 AND 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalilizeinali in view of Nair, and further in view of Daubenspeck et al. (US 2014/0077383 A1; hereinafter Daubenspeck).
Regarding Claim 4, Jalilizeinali and Nair disclose the wafer of claim 1. But Jalilizeinali and Nair do not specifically teach wherein the patterned metal layer is a topmost metal layer of the second die.
However Daubenspeck suggests wherein the patterned metal layer is a topmost metal layer of the second die (para [0012]; a plurality of alternating patterned metal layers and metal via bars that extend continuously from a topmost silicon (Si) layer to a topmost patterned metal layer in a peripheral crackstop region of the IC die).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Jalilizeinali and Nair in view of Daubenspeck in order to prevent inward propagation of cracks (Daubenspeck, para [0024]).
Regarding Claim 5, Jalilizeinali and Nair disclose the wafer of claim 1. But Jalilizeinali and Nair do not specifically teach wherein the patterned metal layer is a non-topmost metal layer of the second die.
However Daubenspeck suggests wherein the patterned metal layer is a non-topmost metal layer of the second die (para [0025]; metal crackstop may comprise a plurality of alternating patterned metal layers and metal via bars that extend upward from a topmost silicon (Si) layer of the IC die to a topmost patterned metal layer of the metal crackstop in the peripheral crackstop region, to form a metal wall).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Jalilizeinali and Nair in view of Daubenspeck in order to form a metal wall, which may prevent ingress of cracking forces to a central active device region of the IC die (Daubenspeck, para [0025]).

Claim(s) 6 – 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalilizeinali in view of Nair, and further in view of Hu et al. (US 2021/0327815 A1; hereinafter Hu).
Regarding Claim 6, Jalilizeinali and Nair disclose the wafer of claim 1. But Jalilizeinali and Nair do not specifically teach wherein the patterned metal layer fills more than 50% of an area of the second die.
However Hu suggests wherein the patterned metal layer fills more than 50% of an area of the second die (see configuration of die 17 and 18 in Fig. 2 with respect element 114 comprising the pattern layer 51 in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Jalilizeinali and Nair in view of Hu because the mesh-patterned portion may transmit the ground signal or power signal to a ground layer below the transmission layer through a plurality of via (Hu, para [0072]).
Regarding Claim 7, Jalilizeinali and Nair disclose the wafer of claim 1. But Jalilizeinali and Nair do not specifically teach wherein the patterned metal layer fills more than 80% of the area of the second die.
However Hu suggests wherein the patterned metal layer fills more than 80% of the area of the second die (see configuration of die 17 and 18 in Fig. 2 with respect element 114 comprising the pattern layer 51 in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Jalilizeinali and Nair in view of Hu because the mesh-patterned portion may transmit the ground signal or power signal to a ground layer below the transmission layer through a plurality of via (Hu, para [0072]).
Regarding Claim 8, Jalilizeinali and Nair disclose the wafer of claim 1. But Jalilizeinali and Nair do not specifically teach wherein the patterned metal layer fills more than 95% of the area of the second die.
However Hu suggests wherein the patterned metal layer fills more than 95% of the area of the second die (see configuration of die 17 and 18 in Fig. 2 with respect element 114 comprising the pattern layer 51 in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Jalilizeinali and Nair in view of Hu because the mesh-patterned portion may transmit the ground signal or power signal to a ground layer below the transmission layer through a plurality of via (Hu, para [0072]).
Regarding Claim 10, Jalilizeinali and Nair disclose the wafer of claim 1. But Jalilizeinali and Nair do not specifically teach wherein the patterned metal layer has a first region filling a first portion of an area of the second die, and a second region having a mesh pattern.
However Hu suggests wherein the patterned metal layer has a first region filling a first portion of an area of the second die, and a second region having a mesh pattern (para [0072]; the first metal layer may be a pattern layer that includes a plurality of traces and a meshed-patterned portion surrounding the traces).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Jalilizeinali and Nair in view of Hu because the mesh-patterned portion may transmit the ground signal or power signal to a ground layer below the transmission layer through a plurality of via (Hu, para [0072]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalilizeinali in view of Nair, and further in view of Jao et al. (US 2007/0023915 A1; hereinafter Jao).
Regarding Claim 11, Jalilizeinali and Nair disclose the wafer of claim 1, Jalilizeinali discloses further comprising a substrate (para [0006]; substrate). But Jalilizeinali and Nair do not specifically teach a die with a seal ring, wherein the patterned metal layer is tied to the seal ring.
However Jao suggests a die with a seal ring, wherein the patterned metal layer is tied to the seal ring (para [0020]; such seal ring structure consists of a plurality of patterned metal layers, positioned on top of each other and mutually connected by via or contact plugs).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Jalilizeinali and Nair in view of Jao because seal ring structure is common in the art and is utilized to protect the active integrated circuit from being damaged by cracks originating from the wafer dicing process (Jao, para [0020]).

Allowable Subject Matter
Claims 15 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 15, the prior art of record does not teach claimed limitation: “providing a wafer probe comprising traces; and applying radio frequency (RF) test signals to the first die through the traces of the wafer probe while shielding the traces from the circuitry of the second die by the patterned metal layer of the second die” in combination with all other claimed limitations of claim 15.
Regarding Claims 16 – 24, the claims are allowed as they further limit allowed claim 15.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art of record does not teach claimed limitation: “wherein the openings of the patterned metal layer are smaller than one quarter of a wavelength of the RF test signals to be applied to the first die” in combination with all other claimed limitations of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keller, III et al. (US 9,059,189 B2) suggests wherein said RF energy collection and processing means detects tampering with said second die that is integrated and encapsulated into a physical component package having said first die disposed therewithin (see claim 6).
Kumano (US 2017/0047442 A1) discloses a thickness of the buried insulating layer 5 may be, for example, 3 μm or more and 5 μm or less (see para [0049]).
Preston et al. (US 2014/0176174 A1) teaches an apparatus for testing semiconductor dies, comprising: a translator having a wafer side positioned to face toward a device under test, and an inquiry side facing away from the wafer side (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 572-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        10/22/2022